MEMORANDUM**
Steven Daniels appeals his 108-month sentence following his guilty plea conviction for conspiracy to possess and distribute pseudoephedrine in violation of 21 U.S.C. §§ 846 and 841(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review for clear error a district court’s findings regarding a sentencing reduction for minor or minimal role. United States v. Johnson, 297 F.3d 845, 874 (9th Cir.2002). We affirm.
Daniels contends that the district court erred by not comparing his conduct to that of the other participants in the conspiracy and by not granting him a downward adjustment for a role as a minor participant. We are unpersuaded.
A downward adjustment for being a minor participant is warranted if the defendant is substantially less culpable than the average participant in the offense. See U.S.S.G. § 3B1.2, cmt. n. 3 (2002). To determine culpability, a defendant’s conduct is assessed against that of his co-participants in the offense. United States v. Rojas-Millan, 234 F.3d 464, 473 (9th Cir.2000). Because the district court considered the larger context of the conspiracy and Daniels’ culpability relative to the involvement of the other participants, we conclude that the district court did not clearly err in denying the minor role reduction. See Rojas-Millan, 234 F.3d at 473-74.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.